United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1978
                                    ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Juan Rodriguez, also known as Juan    * District of Nebraska.
Francisco Rodriguez, also known as    *
Juan Rodriguez Bueno,                 *      [UNPUBLISHED]
                                      *
            Appellant.                *
                                 ___________

                            Submitted: January 5, 2000
                                Filed: January 10, 2000
                                    ___________

Before BEAM, LOKEN, and MORRIS S. ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Juan Rodriguez pleaded guilty to conspiring to distribute methamphetamine, in
violation of 21 U.S.C. §§ 841(a)(1) and 846. The district court1 sentenced Rodriguez
to 168 months imprisonment and 5 years supervised release. He appeals, and we
affirm.



      1
        The HONORABLE RICHARD G. KOPF, United States District Judge for the
District of Nebraska.
       For reversal, Rodriguez argues his trial counsel was ineffective for failing to
move for a downward departure based on an overrepresentation of his criminal history,
and for failing to move to compel the government to file a substantial-assistance
downward-departure motion. We conclude Rodriguez’s ineffective-assistance claims
are not properly before us, because the issues were not raised below, the record lacks
development of the relevant facts, and the government has objected to consideration
of the claims in this appeal. See United States v. Logan, 49 F.3d 352, 361 (8th Cir.
1995).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-